               Case 5:18-cr-00258-EJD Document 482 Filed 08/10/20 Page 1 of 3




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       )   Case No. CR 18-258 EJD
                                                     )
16           Plaintiff,                              )   JOINT STATUS REPORT
                                                     )
17      v.                                           )   Date: August 11, 2020
                                                     )   Time: 10:00 a.m.
18   ELIZABETH HOLMES,                               )   Courtroom: 4, 5th Floor
                                                     )
19           Defendant.                              )
                                                     )
20                                                   )

21           The government and Defendant Elizabeth Holmes respectfully submit the following Joint Status
22 Report.

23           On July 20, 2020, the Court conducted a motion hearing and status conference. The Court issued
24 a minute order directing counsel “to meet and confer re a proposed schedule as to additional

25 litigation/motions and briefing/hearing dates for those motions. The parties shall also meet and confer re

26 a proposed new trial date (February/March 2021) as discussed by the Court and a status conference date

27 in August (second week) as to Ms. Holmes.” Dkt. 454.

28

     JOINT STATUS REPORT
     CASE NO. 18-258 EJD                            1
                Case 5:18-cr-00258-EJD Document 482 Filed 08/10/20 Page 2 of 3




 1          The parties have conferred and respectfully request that the Court set the following schedule:

 2
                         DATE                                         EVENT
 3              Monday, August 17, 2020       Hearing on Defendant’s motion for access to grand jury
                                              selection materials.
 4

 5              Tuesday, September 1, 2020    All pretrial motions pursuant to Rule 12(b)(3)(A)-(D) are to
                                              be filed. 1
 6
                Monday, September 14, 2020    The Government shall serve any supplement to its Rule
 7                                            404(b) and expert disclosures.
 8
                Tuesday, September 29, 2020   Responses to Rule 12(b)(3)(A)-(D) motions due.
 9
                                              Defendant shall serve witness and exhibit lists for the
10                                            Defendant’s case-in-chief.
11
                Tuesday, October 6, 2020      Defendant shall serve a summary pursuant to Rule 16 for
12                                            each expert witness that Defendant intends to call at trial in
                                              Defendant’s case-in-chief.
13
                Tuesday, October 13, 2020     Replies in support of Rule 12(b)(3)(A)-(D) motions due.
14

15              Monday, October 26, 2020      Hearing on pretrial motions pursuant to Rule 12(b)(3)(A)-
                                              (D).
16
                Tuesday, October 27, 2020     The Government shall serve a summary pursuant to Rule 16
17                                            for each expert witness that it intends to call at trial in
                                              rebuttal to expert testimony offered by Defendant.
18

19              Thursday, December 3, 2020    Status conference regarding trial date.

20              Friday, December 18, 2020     Motions in limine and motions relating to experts due.
21              Tuesday, January 19, 2021     Responses to motions in limine and motions relating to
22                                            experts due.

23              Tuesday, February 2, 2021     Replies in support of motions in limine and motions relating
                                              to experts due.
24
                                              Proposed jury instructions, juror questionnaire, and voir dire
25                                            questions due.
26

27
            1
28                   The Government reserves the right to argue that Defendant’s Rule 12 motions are
     untimely.
     JOINT STATUS REPORT
     CASE NO. 18-258 EJD                             2
              Case 5:18-cr-00258-EJD Document 482 Filed 08/10/20 Page 3 of 3




 1           Tuesday, February 9, 2021        The parties shall file a pretrial conference statement
                                              addressing the matters set forth in Local Rule 17.1-1. The
 2                                            Government shall advise the Court that it has produced all
                                              Brady and Giglio information in its possession and will
 3
                                              continue to produce any the government subsequently
 4                                            discovers.

 5           Monday, February 15, 2021        Pretrial Conference
 6          The parties did not reach agreement on a proposed trial date. The government proposes jury
 7 selection begin Tuesday, March 2, 2020. Ms. Holmes proposes jury selection begin Tuesday, March 16,

 8 2020, and the first day of trial be set for March 23, 2020.

 9 DATED: August 10, 2020                                        Respectfully submitted,
10                                                               ADAM A. REEVES
11                                                               Attorney for the United States,
                                                                 Acting Under Authority Conferred
12                                                               By 28 U.S.C. § 515

13                                                                      /s/
                                                                 ________________________
14                                                               ROBERT S. LEACH
                                                                 JEFF SCHENK
15                                                               JOHN C. BOSTIC
16                                                               VANESSA BAEHR-JONES
                                                                 Assistant United States Attorneys
17
     DATED: August 10, 2020                                      WILLIAMS & CONNOLLY LLP
18
                                                                       /s/
19                                                               ________________________
20                                                               KEVIN M. DOWNEY
                                                                 LANCE A. WADE
21                                                               AMY MASON SAHARIA
                                                                 KATHERINE TREFZ
22                                                               Counsel for Defendant Elizabeth Holmes
23

24

25

26

27

28

     JOINT STATUS REPORT
     CASE NO. 18-258 EJD                             3
